UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2125


AARON KEVEN DANIELSON,

                Plaintiff - Appellee,

          v.

ALBERTUS JOHANNES HUMAN,

                Defendant - Appellant,

          and

JAN PETRUS HUMAN; H-POWER AMERICAS, INC.; H-POWER WORLDWIDE,
LLC; H-POWER ENERGY STORAGE TECHNOLOGIES, INC.; JOHN DOES 1-
100,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:12-cv-00840-FDW-DSC)


Submitted:   January 31, 2017               Decided:   February 10, 2017


Before GREGORY,   Chief    Judge,   and   KEENAN   and   WYNN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.
John McKinley Kirby, II, LAW OFFICES OF JOHN M. KIRBY, Raleigh,
North Carolina, for Appellant.  Aaron Keven Danielson, Appellee
Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Albertus Johannes Human appeals the district court’s order

denying relief on his untimely Fed. R. Civ. P. 60(b) motion for

reconsideration of its entry of default judgment.                       We review the

district   court’s      finding      that   Human’s         Rule    60(b)    motion    was

untimely for abuse of discretion.                    Moses v. Joyner, 815 F.3d

163, 166 (4th Cir.), petition for cert. filed, __ U.S.L.W.__

(U.S. Aug. 5, 2016) (No. 16-5507).

     A district court “may set aside a final default judgment

under Rule 60(b),” Fed. R. Civ. P. 55(c), and such a motion must

be filed within “a reasonable time,” Fed. R. Civ. P. 60(c)(1).

A movant seeking relief from a judgment under Rule 60(b) must

make a threshold showing of “timeliness, a meritorious defense,

a   lack   of    unfair       prejudice         to   the     opposing        party,    and

exceptional circumstances.”             Dowell v. State Farm Fire & Cas.

Auto.   Ins.    Co.,    993   F.2d    46,       48   (4th    Cir.    1993)     (internal

quotation marks omitted); see also Park Corp. v. Lexington Ins.

Co., 812 F.2d 894, 896 (4th Cir. 1987) (holding that a movant

must show that his motion is timely, that he has a meritorious

defense, and that there would be no unfair prejudice and that,

“[i]f   the    moving    party    makes     such      a    showing,     he    must    then

satisfy one or more of the six grounds for relief set forth in

Rule 60(b)”).



                                            3
     We    conclude      that    the     district     court      did   not   abuse   its

discretion in finding that Human’s Rule 60(b) motion, filed more

than 2 years after entry of judgment and more than 10 months

after     an     enforcement       action       was     filed,         was    untimely.

Accordingly,      we    affirm     the     district     court’s        judgment.      We

dispense       with    oral     argument    because        the    facts      and   legal

contentions      are   adequately        presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            4